Newman, J.
The case involves only questions of fact. The verdict is fairly supported by the evidence. There were no serious errors of practice in the trial. The books of the defendant showed credits to A. Fuermann, Sr., for salary to a larger amount than the note. They also showed a surplus of earnings. This tends, at least, to show a sufficient consideration for the note. But it is said that such surplus was only apparent, not real, and that the corporation owed a large indebtedness and was really insolvent; but the evidence really tends to show that the corporation, if insolvent at all, was only theoretically so. It was and has been a steadily going concern, and has never become practically insolvent. It is not needful to' scrutinize too closely. No rights of creditors are involved or affected by the litigation. No one of the stockholders was ignorant of the situation, or made the settlement under the influence of misconception or deception. They were all adult men, and had the right to do as they would with their own. There really seems to be no reason why the settlement should not be carried out. Really, A. Fuermann, Sr., was the A. Fuermann Brewing Comgocmy. He furnished all the property which it owned. He used it as a means for the advancement of his children. He gave stock to his sons. He desired his daughter, the *599¡plaintiff, to Rave from his property the amount of this note. No one was deceived or will be injured if his purpose in that •regard be carried out.
By the Court.— The judgment of the circuit court is affirmed.